UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:SEPTEMBER 30, 2014 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (212) 696-0100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at October 31, 2014 Common Stock, $.01 par value ANNALY CAPITAL MANAGEMENT, INC. FORM 10-Q TABLE OF CONTENTS PART I-FINANCIAL INFORMATION Item 1.Financial Statements Page Consolidated Statements of Financial Condition at September 30, 2014 (Unaudited) and December 31, 2013 (Derived from the audited consolidated financial statements at December 31, 2013) 1 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) for the quarters and nine months ended September 30, 2014 and 2013 2 Consolidated Statements of Stockholders’ Equity (Unaudited) for the nine months ended September 30, 2014 and 2013 3 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2014 and 2013 4 Notes to Consolidated Financial Statements (Unaudited) Note 1. Description of Business 5 Note 2. Basis of Presentation 5 Note 3. Significant Accounting Policies 5 Note 4. Agency Mortgage-Backed Securities 14 Note 5. Acquisition of CreXus 15 Note 6. Commercial Real Estate Investments 17 Note 7. Fair Value Measurements 19 Note 8. Secured Financing 22 Note 9. Derivative Instruments 23 Note 10. Convertible Senior Notes 27 Note 11. Common Stock and Preferred Stock 28 Note 12. Goodwill 29 Note 13. Interest Income and Interest Expense 29 Note 14. Net Income (Loss) per Common Share 30 Note 15. Long-Term Stock Incentive Plan 30 Note 16. Income Taxes 30 Note 17. Lease Commitments and Contingencies 31 Note 18. Risk Management 31 Note 19. RCap Regulatory Requirements 32 Note 20. Related Party Transactions 32 Note 21. Subsequent Events
